CocHRAN, J.,
delivering the opinion of this Court, after making a statement of .the proceedings and facts as ante, pp. 94, 95, proceeded as follows':
We find by an examination of these proceedings, that all the important questions presented, necessarily depend on the determination of the effect of the record, filed with the appellant’s answer, on the right of the appellee to enforce payment of the single bill, on which he rests his claim to relief. This record, marked Exhibit No. 2, A, shows that the appellee instituted a suit against Peter " Tabler, in Frederick County Court on the 25th of November 1844, to recover the amount of the single bill, which *101lie now exhibits as the sole evidence of Ms claim in this case; that the suit so instituted, was continued from term to term, until the 3rd of March 1846, when the case was entered “settled,” and the single bill impounded as the cause of action therein, where it was retained until the 4th of August 1852, some months after the death of Peter Tabler, when it was withdrawn by the appellee, under an order of the Court, without any explanation of the purpose or use to be made of it.
The appellee, with an evident consciousness of the legal effect of this record on the cause of action exhibited, offered evidence to explain and qualify the entry of settlement, as well as to rebut the proper inferences therefrom; and the first question that presents itself, is, as to his competency to impeach collaterally, by any evidence whatever, the record thus produced as a bar to his claim. On this question we think the law. is well settled. Had the docket entry, shown by the certified copy of the record in question, been made in fraud or by mistake, it could have been corrected by a proper application to the Court in that case; but no suggestion either of fraud or mistake was made there, nor is there any such allegation here; and the question whether the entry so made can be collaterally explained and deprived of its proper legal effect, must depend entirely upon the established rules of law applicable to such cases. In legal contemplation the entry of “settled” was made under the eye and with the sanction of the Court, and in our opinion, it should be considered and taken here as a judicial act, and for that reason, as no longer open to question or controversy in any collateral proceeding. From considerations of sound public policy, as well as upon the authority of adjudged cases involving this question, we think the whole record, including the entry by which the cause was terminated, like all other judicial records when incidentally drawn in question, must be taken as absolutely *102true, and as entitled to full faith and credit. Ráborg vs. Hammond, 2 H. & G., 42. Ranoul vs Griffie, 3 Md. Rep., 54. Bowie vs. Jones, 1 Gill, 208. Miller vs. Knott, 12 G. & J., 442. Weighorst vs. State, 7 Md. Rep., 442. State, use of Sprigg vs. Jones, 8 Md. Rep., 88. Without noticing further the evidence offered for the purpose of impeaching or varying its character, we proceed to consider the effect of the entry in question on the right asserted by the appellee in his bill of complaint. When this case was here on the previous appeal, (reported in 12 Md. Rep., 144,) Ecoleston, J., in delivering the opinion of the Court, said: that “in view of the entry ‘settled,’ and the circumstances under which the cause of action was withdrawn,” the appellant was “entitled to relief,” and that too, upon the concession that the judgment subsequently obtained -by the appellee against him as executor of Peter Tabler, to bind future assets, was admissible evidence upon the question of the settlement shown by this record. In the case of Gaither vs. Welch, 3 G. & J., 259, it was held that a judgment against an administrator was not admissible evidence of a debt, as against real estate in the hands of the heirs at law, and on the strength of that case, although not exactly in point here, we may very properly hold that, the judgment to bind assets, guando acciderint, subsequently obtained by the appellee, was not admissible either to contradict the fact of the settlement shown by this record, or support his claim against the land devised by the appellant. What then was the effect of the entry in question? Although it would seem to .justify the inference of payment, yet that would not be the certain or necessary implication, as the settlement might have been effected by substituting some other security in place, of the single bill on which that suit was brought. Bearing in mind the fact that the single bill was filed in the, case, and allowed to remain for a period of more than six years after it was entered “settled,” we *103think it must be understood to mean “satisfaction,” or an exhaustion of the right of action on that obligation. This, according to the usage of our Courts, seems to be the import of the term “settled,” when introduced or found in a docket entry. In Evan’s Pr., 265, it is said, that “when a case is to be finally closed, without the privilege to the plaintiff of renewing it again, the proper entry is, ‘agreed;’ ‘settled’ is another entry importing the same thing. If the plaintiff wish to reserve the right of proceeding upon a change of circumstances, and the defendant is willing to purchase present peace by relinquishing his right to costs, the entry is ‘off without costs.’ ” If this'be so, it follows as a matter of course, that the appellee has presented no such claim here as a Court of Equity can enforce by decree. We announce this conclusion with less hesitation, as we are satisfied by an examination of the whole evidence in the case, conceding it to be admissible, that the claim set up is not altogether free from other substantial objections. The decree will therefore be reversed with costs to the appellant, and the bill dismissed.
(Decided October 7th 1864.)

Decree reversed, and bill dismissed.